Name: Council Regulation (EEC) No 1011/88 of 21 March 1988 on the application of Decision No 3/87 of the EEC-Norway Joint Committee amending Protocol 3 with a view to determining the rules for the application of Decision No 3/86 in the case of Spain and the Canary Islands, Ceuta and Melilla
 Type: Regulation
 Subject Matter: Europe;  international trade;  European construction
 Date Published: nan

 19 . 4. 88 Official Journal of the European Communities No L 100/9 COUNCIL REGULATION (EEC) No 1011/88 of 21 March 1988 on the application of Decision No 3/87 of the EEC-Norway Joint Committee amending Protocol 3 with a view to determining the rules for the application of Decision No 3/86 in the case of Spain and the Canary Islands, Ceuta and Melilla THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Republic of Norway ('), was signed on 14 May 1973 and entered into force on 1 July 1973 ; Whereas, by virtue of Article 28 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement, the Joint Committee has adopted Decision No 3/87 amending that Protocol ; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 3/87 of the EEC-Norway Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1988 . For the Council The President K. TÃ PFER (') OJ No L 171 , 27. 6 . 1973, p. 2.